Name: Commission Regulation (EEC) No 1249/79 of 26 June 1979 fixing the reference prices for hybrid maize for sowing for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/6 Official Journal of the European Communities 27. 6 . 79 COMMISSION REGULATION (EEC) No 1249/79 of 26 June 1979 fixing the reference prices for hybrid maize for sowing for the 1979/80 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ('), as last amended by Regulation (EEC) No 234/79 (2 ), and in particular Article 6 (5) thereof, Whereas Article 6 ( 1 ) of Regulation (EEC) No 2358/71 lays down that a reference price for each type of hybrid maize for sowing shall be fixed annually ; whereas these reference prices are to be fixed on the basis of the free-at-frontier prices recorded during the last three marketing years, but excluding abnormally low prices ; whereas, under Article 2 of Council Regu ­ lation (EEC) No 1578/72 of 20 July 1972 laying down general rules for fixing reference prices and for deter ­ mining free-at-frontier offer prices for hybrid maize for sowing (3 ), only prices of imports from non ­ member countries which are representative as regards quantity and quality are to be taken into account ; Whereas imports of the types of hybrid maize for sowing falling under subheading 10.05 A IV ('other') of the Common Customs Tariff cannot, given the very small quantity involved, be considered as representa ­ tive ; whereas, therefore, no reference price for those types of maize can be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the reference prices for maize for sowing falling under subheadings 10.05 A I , 10.05 A II and 10.05 A III of the Common Customs Tariff shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1979 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 246, 5 . 11 . 1971 , p . 1 . ( 2 ) OJ No L 34, 9 . 2 . 1979 , p . 2 . (3 ) OJ No L 168 , 26 . 7 . 1972, p . 1 . 27. 6 . 79 Official Journal of the European Communities No L 159 /7 ANNEX (ECU / 100 kv) CCT heading No Description Reference prices ex 10.05 Maize : A. Hybrid for sowing (a) : I. Double hybrids and top cross hybrids II . Three-cross hybrids III . Single hybrids 69 93 135 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities .